In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-241 CR

____________________


TONY JACK FRANKLIN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 95644




MEMORANDUM OPINION
	Pursuant to a plea bargain, appellant Tony Jack Franklin pled guilty to aggravated
assault.  The trial court found the evidence sufficient to find Franklin guilty, but deferred
further proceedings, placed Franklin on probation for five years, and assessed a fine of
$500.00.  On January 24, 2006, the State filed a motion to revoke Franklin's unadjudicated
probation.  Franklin pled "true" to five violations of the conditions of his probation.  The trial
court found that Franklin violated the conditions of his probation, found Franklin guilty of
aggravated assault, and assessed punishment at fifteen years of imprisonment.
	Franklin's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  We reviewed the appellate record, and we agree with counsel's conclusion that
no arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.



							______________________________
								 STEVE McKEITHEN
								        Chief Justice

Submitted on February 13, 2007
Opinion Delivered February 28, 2007							
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.